I agree that, under the circumstances here shown, Chapter 40, Session Laws of Montana, 1937, does not empower the State Board of Examiners to authorize expenditures of funds from the state treasury for the two institutions for the remainder of the current fiscal year, in excess of the legislative appropriations therefor. Here are the reasons for the conclusion:
Prior to the convening of the Twenty-eighth Legislative Assembly of the State of Montana (1943), it became apparent and was foreseen by the managing heads of the state institutions for the insane and for the feeble-minded and subnormal and to the State Board of Examiners that the appropriation made by the legislature for operating such institutions for the fiscal year ending June 30, 1943, was inadequate and that such appropriations had been exhausted, or nearly so. Confronted with this situation, Dr. B.L. Pampel, as superintendent of the Montana State Hospital, and Howard Griffin, as President of the Montana State Training School, submitted to the Twenty-eighth Legislative Assembly of Montana (1943) when it convened, requests for supplemental appropriations in the amount of $101,000 for the Montana State Hospital and in the amount of $35,000 for the Montana State Training School, such requested amounts being based upon estimates submitted to such legislature by the managing heads of said institutions or by the State Board of Examiners showing the financial needs of each of said institutions, and the amount of money reasonably necessary to enable each of such institutions to continue to operate.
The Twenty-eighth Legislative Assembly appointed a joint committee, consisting of three members of the Senate and three members of the House of Representatives, to investigate conditions at the Montana State Hospital. This committee visited the institution and thereafter made a detailed report to the Legislative Assembly setting forth, in writing, the committee's findings and recommendations. Space will not here permit incorporating the joint committee's entire report to the Assembly, but I quote the following excerpts therefrom, viz: *Page 389 
"We, your Special Joint Committee of the House and Senate, appointed to investigate conditions at the Montana State Hospital at Warm Springs, submit herewith our report on such investigation.
"A request has been registered that this report be made in considerable length and detail, and there seem good reasons for acceding to such request, namely (a) because the members of thelegislature and the people of the state generally wish to havethe full facts with regard to conditions at Warm Springs, (b) because time and distance do not permit many people to make general visits to this hospital and see for themselves just how things go, and (c) because such inspection tours are disturbing to the patients and not to their best interests, hence are to be discouraged. Because of these reasons, we feel the members ofthe legislature should be given the complete story and thus be ina position to know all details of our findings.
"The responsibility for the welfare of these patients and theconditions under which they live, lies after all with thelegislature and the people of the state, and is merely passed down, through the Governor and the State Board of Examiners, to the superintendent of the institution, who in turn is held accountable. The superintendent's task has been made difficult lately because of numerous factors, among which may be noted the following, (a) lack of sufficient appropriation to meet the manyneeds of the patients and the institution, (b) the stoppage, due to the war emergency, of construction of new buildings at the institution, for which bonds were voted by the state in 1940, which still leaves a badly overcrowded condition there." * * *
"Among the dormitories are several wooden buildings, mostly two stories high, which are virtual fire traps for the patients housed within. A good example of the crowded condition of the institution may be observed in these old buildings, Cottage A, for instance, houses 58 women patients, with beds crowded almost as close as they will stand, upstairs and down. And for the 58 patients there is one old fashioned bathtub downstairs. *Page 390 
Cottage B, another wooden building of about the same size, houses 67 women patients, has one bathtub downstairs, and only three toilets for the two floors. Cottage F, where are kept the worst women cases, houses 66 patients, with bath and toilet facilities about the same as for the other cottages mentioned. * * * Such is the condition of the old buildings, which should have been replaced long ago with more modern and fire-proof structures. The equipment is antiquated all through the institution. * * * The kitchen and bakery display the worst shortcomings of all in equipment. Here the work must go on regardless. And the implements are old style and crude beyond belief. * * * Noelaborate meals could be expected at the price of 6.3 centseach, and it seems remarkable that such wholesome meals as Mrs. Wolfe's menus for December show, could be put out at that price. * * * It is perhaps a fact, as a study of the menus indicates, that the meals are an unending succession of stews, beans, and such boiled foods, with an abundance of fair quality bread, some butter, and now and then perhaps an egg. The reason for the stews has already been indicated, that the kitchen facilities afford little chance to prepare the food in any way. In spite of the antiquated equipment all through the institution — plumbing, heating, laundry, kitchen, old worn floors, and the like — this much can be said, that everything is kept clean. * * * Dr. Holmes, a woman of great character and considerable driving force, is endeavoring to move heaven and earth to put into effect this modern method of patient treatment at Warm Springs, to the end that patients may be restored to a normal state of mental health and released eventually from the institution. * * *
"Given such a farm, such a soil on which to build, such a jumble of ill-assorted structures to be termed an institution,combine these with an attitude of `put them out of sight, keepthem out of mind, cut appropriations to the bone' — such anattitude as has been displayed for years past by our legislatureand our people generally, and you have what we call the MontanaState Hospital. The accepted notion all through the state *Page 391 
of what Warm Springs represents — a correct notion largely — is that of a place to herd together a lot of poor nuts, lock them up and leave them.
"Such is not the ideal an humane, enlightened people should hold regarding their hospital for the mentally afflicted. Rather, it should be thought of as a place where comfort is afforded, where surroundings are conducive to a cheerful frame of mind, where food is well selected and prepared, where interests are provided to capture the attention of these poor befuddled minds, where personal care and attention are given each individual, and where the best medical and psychiatric service is available to all. Until the people of Montana come to think of their hospital in this light, until they get hold of the idea of making their institution a place for the tender treatment and cure of mental ills instead of a wretched prison, Warm Springs will continue in bad grace and repute, regardless of valiant efforts of devoted workers there to lift it out of that miserable hole.
"If any institution in the state has been forgotten — castoff, forgotten and denied — it is Warm Springs. Warm Springspatients living these days on 6.3 cents a meal! How can a broken mind regain its health and equilibrium unless the body is well nourished? Miracles are being wrought now in the kitchen withthe money this state niggardly allots, that is true.
Nevertheless, an attendant whose word can be relied upon, who looks after a ward of men at certain hours, whose job it is, among other things, to bathe them, makes the considered statement that these men have pods, not stomachs, after months of nearstarvation.
"Food, good housing, care. These are the things needed to restore sick people to normal health. The housing problem will have to wait, of course, till materials are available again. But the care of patients cannot wait. And the proper care of this class of patients requires skillful, well-trained workers. Astartling situation exists at Warm Springs, in the fact that forthe nearly two thousand patients there are only two doctors,besides the superintendent. Two thousand mentally sick patients! *Page 392 
The standard set by the American Psychiatric Association for hospitals of the kind is one doctor to one hundred fifty patients. Warm Springs would need eight or ten psychiatrists to come anywhere near that standard; doctors who would be employed to direct and supervise the treatment of these patients. Under such a set-up, more careful examinations could be given to determine the treatment needed for each patient, and his response to that treatment followed closely. This is the ideal picture, one we must strive to realize if we would do the fair thing by these afflicted people. And, while eight more doctors is a number not to be thought of now, the addition of two or three is imperative, it seems. With salaries provided that will bring trained men or women, and equipment furnished with which they can accomplish some results.
"Summing briefly this report, the following specific things should be kept in mind:
"1. That appropriations should be increased rather thandecreased for the current needs of the institution. * * *
"4. That the institution is understaffed to the point where proper care and treatment of the patients is impossible.
"5. That better salaries be provided for the doctors and others in key positions, and better wages generally." * * * (Emphasis mine.)
The people of the State of Montana, in their Constitution, provided that institutions "for the benefit of the insane, blind, deaf and mute, * * * and such other institutions as the public good may require, shall be established and supported by the state in such a manner as may be prescribed by law." (Art. X, sec. 1.)
Article V, section 34 of the Constitution reads: "No money shall be paid out of the treasury except upon appropriations made by law, and on warrant drawn by the proper officer in pursuance thereof, except interest on the public debt."
Article XII, section 10 of the Constitution reads: "All taxes levied for state purposes shall be paid into the state treasury, *Page 393 
and no money shall be drawn from the treasury but in pursuance of specific appropriations made by law."
In view of the situation which was confronting the two institutions mentioned and in view of the fact that it was fully foreseen and anticipated by the officers in charge of such institutions that it would be absolutely impossible to continue to operate the institutions and to buy food and pay salaries and provide other necessities for the inmates from the funds made available by the Twenty-seventh Legislative Assembly (1941), it was quite proper to lay the facts in detail before the Twenty-eighth Legislative Assembly and to request it to make the supplemental appropriations required to make available the necessary moneys to operate the institutions for the remainder of the fiscal year ending June 30, 1943.
"The legislative department has the right, and it is its duty, to make appropriations for the payment of salaries and the expense of running the state government." (25 R.C.L., sec. 35, p. 403.)
"The disbursement of state funds is ordinarily regulated by the Constitution or by statute, and may be made only in the manner and upon the conditions thereby prescribed. Before a state treasurer has power or may be required to pay out money from the treasury there must usually be not only a specific appropriation made by law but also a proper warrant or order from the state auditor or other proper officer; and where the Constitution provides that no money shall be paid out of the treasury except on a warrant drawn therefor by a proper officer in pursuance of an appropriation made by law, a statute providing for the disbursement of money without a warrant is void." (59 C.J. 376, pp. 229, 230.)
In State v. Mills, 55 Wis. 229, 12 N.W. 359, 366, the court held that the trustees of a state hospital for the insane could not bind the state by making contracts for supplies beyond the appropriations made by the state for that purpose, saying: "It cannot be said too emphatically, or repeated too often, that the various boards of trustees and managers of the benevolent and *Page 394 
penal institutions of the state have no power to contract debts beyond the appropriations made by the legislature for the support and operation of their respective institutions. A debt against one of these institutions is a debt against the state and if such boards could contract debts ad libitum the constitutional limitation of state indebtedness * * * might become utterly inoperative."
With the above information before it, the Legislative Assembly was forewarned of the needs of the institutions whose appropriations are here involved and of the estimated amounts that would be reasonably required to meet the absolute and essential needs of these institutions until the close of the current fiscal year. Notwithstanding that $101,000 was requested as the estimated amount needed to meet the requirements of the institution for the insane, and that the further sum of $35,000 was the estimated amount to meet the essential needs of the institution for the feeble-minded and subnormal, the legislature appropriated only the sum of $35,000 for the Montana State Hospital at Warm Springs, and the sum of $10,000 for the Montana State Training School at Boulder as supplemental appropriations to carry them through until June 30, 1943.
The amounts of the supplemental appropriations are wholly insufficient and it is absolutely impossible to continue to operate these institutions, to pay for food, to pay salaries, and to provide for the other necessities for the inmates from now to the end of the current fiscal year unless additional funds are made available for such purposes.
To relieve the distress of these unfortunate charges of the State of Montana, Dr. Pampel as superintendent of the Montana State Hospital, and Howard Griffin as President of the Montana State Training School appealed to the State Board of Examiners of the State of Montana to declare an emergency pursuant to Chapter 40 of the Session Laws of 1937 on the grounds that the present financial embarrassment of these institutions is "due to an unanticipated increase in the number of inmates" or that it is "due to an unforseen and unanticipated *Page 395 
emergency" which are the only two classes of emergencies that are recognized by the Act.
There is no evidence whatever of any "unanticipated increase in the number of inmates" at either institution, and likewise there is no evidence of "any unforeseen and unanticipated emergency" for the simple reason that it was apparent to all concerned at the time the Twenty-eighth Legislative Assembly (1943) was in session, as was found by the joint committee appointed by that assembly that the supplemental appropriations requested were imperatively and immediately required to meet the needs of these institutions. Long ago, the Good Book spoke of the foolish people, without understanding, "which have eyes and see not; which have ears and hear not" but the closing of the eyes and the stopping of the ears to the appeals of our unfortunate mentally afflicted cannot, and it does not, create either an unforeseen or an unanticipated emergency within the contemplation of Chapter 40 of the 1937 Session Laws. (State ex rel. Dean v.Brandjord, 108 Mont. 447, 92 P.2d 273). The whole picture was laid before the legislature with all its shocking and revolting details. It was and is its problem. For these reasons the State Board of Examiners is wholly without power, under the law, to make available the funds to meet the urgent needs of these institutions. Only the legislative department of the government is authorized under our Constitution and laws to make the appropriations required.
Rehearing denied May 6, 1943.